MEMORANDUM2
Gregory Shehee, a California state prisoner, appeals pro se from the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his medical needs for failure to retain him in the Enhanced Outpatient Program. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and affirm.
Upon our review of the record, we conclude that Shehee demonstrated, at most, that he had a difference of opinion with prison officials concerning the appropriate treatment for his mental health problems. Accordingly, the district court did not err by granting summary judgment for defendants. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996).
We reject Shehee’s remaining contentions.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.